Appeal from an order of the Supreme Court, St. Lawrence County granting alimony and a counsel fee to the defendant. Plaintiff commenced an action for separation by the service of a summons. Defendant retained counsel and a notice of retainer was served on her behalf. Plaintiff never served a complaint, but went to the State of Nevada where he obtained a decree of divorce in another action. Defendant did not appear in that action either personally or otherwise. Plaintiff did not appear on the motion of defendant for a counsel fee and alimony in the action which he commenced in this State, but he argues that the court here was without jurisdiction to make the order appealed from. Order unanimously affirmed, with $10 costs. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.